OLSZEWSKI, Judge,
dissenting:
I respectfully dissent. The rules anticipate the problem faced by counsel, an award entered in his absence. As the note to Rule 1303(b) makes clear: “[I]f a defendant does not appear, and the court has not ordered a continuance, the arbitrators [shall] proceed to hear the matter and enter an award. The remedy for dissatisfaction with the award is to appeal.” Pa.R.C.P.Rule 1303, 42 Pa.C.S.A., Explanatory Note — 1981. Rule 1308 prescribes the method for perfecting an appeal from the arbitrators’ award. Counsel, failing to follow these rules, has forfeited his client’s rights.
The majority seeks to soften this harsh result. Admittedly, our policy favors liberal construction of the rules. See Pa.R.C.P., Rule 126, 42 Pa.C.S.A. I am mindful, too, of our Supreme Court’s decision in Brogan v. Holmes Electric Protective Co., 501 Pa. 234, 460 A.2d 1093 (1983). I believe, however, that a line must be drawn. In reaching my decision today, I have considered both the equities of the instant case and the need for order in our overcrowded court system. It seems little enough to charge a lawyer with knowledge of the rules.
I would reverse the lower court’s order.